Filed 6/25/14 Sandquist v. Lebo Automotive CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


TIMOTHY SANDQUIST,                                                   B244412

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC476523)
         v.

LEBO AUTOMOTIVE, INC. et al.,

         Defendants and Respondents.




         APPEAL from an order of the Superior Court of Los Angeles County, Elihu M.
Berle, Judge. Reversed with directions.
         Sanford Heisler, Janette Wipper and Felicia Medina for Plaintiff and Appellant.
         Fisher & Phillips, James J. McDonald, Jr., and Grace Y. Horoupian for Defendants
and Respondents.


                                              __________________
                                    INTRODUCTION


       In this class action, plaintiff Timothy Sandquist purports to appeal from the trial
court’s August 14, 2012 order granting defendants’ motion to compel him to arbitrate his
individual claims, as well as defendants’ motion to dismiss all class claims without
prejudice. Although this order is not appealable, we liberally construe Sandquist’s notice
of appeal to include the trial court’s October 5, 2012 order dismissing his class claims
with prejudice, which is appealable under the death knell doctrine. Limiting our review
to Sandquist’s challenges to the order dismissing the class claims, we agree with
Sandquist that the trial court erred by deciding the issue whether the parties agreed to
class arbitration, and that the court should have submitted the issue to the arbitrator.
Therefore, we reverse.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Sandquist began working in sales at Manhattan Beach Toyota in September 2000.
Joel Rabe, Sandquist’s sales floor manager, provided Sandquist with a large amount of
paperwork to fill out but did not discuss any of the documents with him. Rabe simply
told Sandquist to complete the paperwork quickly so he could get out onto the sales floor.
The paperwork consisted of about 100 pages, including an employee handbook.
Sandquist filled out the paperwork as best and as quickly as he could. Due to time
constraints Sandquist did not review the documents and did not know he was signing
multiple arbitration agreements. He signed the documents because he needed the job.
       Among the documents Sandquist signed was a document entitled “APPLICANT’S
STATEMENT & AGREEMENT.” It provided in pertinent part: “I and the Company
both agree that any claim dispute, and/or controversy (including, but not limited to, any
claims of discrimination and harassment, whether they be based on the California Fair
Employment and Housing Act, as well as all other applicable state or federal laws or
regulations) which would otherwise require or allow resort to any court or other

                                              2
governmental dispute resolution forum between myself and the Company (or its owners,
directors, officers, managers, employees, agents, and parties affiliated with its employee
benefit and health plans) arising from, related to, or having any relationship or connection
whatsoever with my seeking employment with, employment by, or other association with
the Company, whether based on tort, contract, statutory, or equitable law, or otherwise,
(with the sole exception of claims arising under the National Labor Relations Act which
are brought before the National Labor Relations Board, claims for medical and disability
benefits under the California Workers’ Compensation Act, and Employment
Development Department claims) shall be submitted to and determined exclusively by
binding arbitration. . . .”
       Sandquist also signed a separate document acknowledging that he was an “at will”
employee and agreeing “that any claim, dispute, and/or controversy (including, but not
limited to any claims of discrimination and harassment) which would otherwise require
or allow resort to any court or other governmental dispute resolution forum, between me
and the Company (or its owners, directors, officers, managers, employees agents, and
parties affiliated with its employee benefits and health plans) arising from, related to, or
having any relationship or connection whatsoever with my seeking employment with,
employment by, or other association with, the Company, whether based on tort, contract,
statutory, or equitable law, or otherwise, shall be submitted to and determined exclusively
by binding arbitration . . . .”
       Finally, Sandquist signed a document entitled “EMPLOYEE
ACKNOWLEDGMENT AND AGREEMENT.” In addition to an acknowledgment of
receipt of the dealership’s employee handbook, the document contained the following
arbitration provision: “I agree that any claim, or dispute, or controversy (including, but
not limited to, any and all claims of discrimination and harassment) which would
otherwise require or allow resort to any court or other governmental dispute resolution
forum between myself and the Company (or its owners, directors, officers, managers,
employees, agents, and parties affiliated with its employee benefit and health plans)
arising from, related to, or having any relationship or connection whatsoever with my

                                              3
seeking employment with, employment by, or other association with the Company,
whether based on tort, contract, statutory, or equitable law, or otherwise, (with the sole
exception of claims arising under the National Labor Relations Act which are brought
before the National Labor Relations Board, claims for medical and disability benefits
under the California Workers Compensation Act, and Employment Development
Department claims), shall be submitted to and determine[d] exclusively by binding
arbitration . . . .”
        All three arbitration provisions further specified that arbitration would be
governed by the Federal Arbitration Act (FAA) in conformity with the procedures of the
California Arbitration Act (Code Civ. Proc., § 1280 et seq.).
        Sandquist, who is African-American, filed this class action on January 9, 2012
against defendants Lebo Automotive, doing business as John Elway’s Manhattan Beach
Toyota, John Elway, Mitchell D. Pierce, Jerry L. Williams, and Darrell Sperber, who had
purchased the dealership in 2007. On February 1, 2012 Sandquist filed his operative first
amended class action complaint alleging violations of California’s Fair Employment and
Housing Act (FEHA; Gov. Code, § 12940 et seq.) and Unfair Competition Law (Bus. &
Prof. Code, § 17200 et seq.), and seeking injunctive and declaratory relief and damages.
        Sandquist asserted individual and class claims against the dealership for race,
color, national origin, and ancestry discrimination and against all the defendants for
hostile work environment. Sandquist also alleged an individual claim against the
dealership for constructive discharge. He alleged that despite his “enormous success at
and loyalty to the dealership, [he] was passed over for promotions, denied salary
increases, and harassed on the basis of his race. [He] not only experienced discrimination
on a routine basis, but he also witnessed” Elway, Pierce, and Williams “participate in,
aid, abet, substantially assist, condone, or ratify discrimination and harassment in the face
of widespread complaints that GM Sperber was a ‘repeat harasser’ who freely and openly
harassed employees of color. After persevering for four years against the ongoing
discrimination and hostile work environment that permeated” the dealership, Sandquist
“was forced to resign in 2011.”

                                              4
       On March 20, 2012 defendants filed a motion to compel individual arbitration
pursuant to Code of Civil Procedure section 1281.2 and to stay or dismiss the
proceedings with the trial court retaining jurisdiction to enforce any arbitration award. In
support of their motion defendants relied on the three arbitration agreements signed by
Sandquist on his first day of work.
       On August 14, 2012 the trial court granted the motion. The trial court concluded
that the FAA applied and that the agreement was not unconscionable, finding no
substantive unconscionability and a “low” level of procedural unconscionability.1 With
regard to the class claims the trial court ruled: “And to clean up any procedural details
with regard to . . . class allegations, the Court is going to dismiss or strike the class
allegations as being irrelevant, false or an improper matter in the complaint under Code
of Civil Procedure section 436[2] because there’s no basis, contractual basis, to compel
[class] arbitration. [¶] Since the plaintiff himself is now going to be subject to individual
arbitration, there would no longer be any representative in the lawsuit that would be able
to adequately represent a class action to pursue the claims that are asserted by plaintiff.”
The trial court further stated that it would “dismiss the class allegations without prejudice
and set a time limit of 60 days for plaintiff to amend. And if plaintiff does not amend to
bring forth a class representative that could support this class action to reinstitute the
class allegations, then the defendant may request the dismissal of the case with
prejudice.”




1       The parties do not dispute the trial court’s determination that the FAA, which
applies in cases involving interstate commerce, governs this case. In fact, all three
arbitration provisions specify that the arbitration is governed by the FAA.
2      Code of Civil Procedure section 436 provides: “The court may, upon a motion
made pursuant to Section 435, or at any time in its discretion, and upon terms it deems
proper: [¶] (a) Strike out any irrelevant, false, or improper matter inserted in any
pleading. [¶] (b) Strike out all or any part of any pleading not drawn or filed in
conformity with the laws of this state, a court rule, or an order of the court.”


                                               5
       On September 28, 2012 counsel for Sandquist advised the trial court that they had
been unable to locate an employee of the dealership who had not signed the arbitration
agreements. In the absence of a substitute class representative the trial court stated it
would dismiss the class claims with prejudice.
       On October 5, 2012 the trial court signed an order dismissing the class claims with
prejudice. The court’s order noted that Sandquist “was provided up to and including
September 18, 2012 to amend his Complaint in order to bring forth a class representative
that could support Plaintiff’s class action to reinstate the class allegations. Plaintiff
having failed to amend his complaint by September 18, 2012, IT IS HEREBY
ORDERED that Plaintiff’s class claims are dismissed with prejudice.” That same day,
October 5, 2012, Sandquist filed a notice of appeal from the August 14, 2012 order
granting defendants’ motion to compel arbitration and dismissing class claims without
prejudice, and attached a copy of the August 14 order to his notice of appeal. Sandquist
did not include in the notice of appeal the October 5, 2012 order entered that same day.


                                       DISCUSSION


       A.     Appealability
       Because “‘the question of appealability goes to our jurisdiction, we are dutybound
to consider it on our own motion.’” (deSaulles v. Community Hospital of the Monterey
Peninsula (2014) 225 Cal. App. 4th 1427, 1435, quoting Olson v. Cory (1983) 35 Cal. 3d
390, 398; see Koshak v. Malek (2011) 200 Cal. App. 4th 1540, 1544 [“because
[appealability] implicates our jurisdiction, we review the issue on our own motion”].)
       In his opening brief Sandquist states that “[t]his appeal arises from the August 14,
2012 and October 5, 2012 orders of the Los Angeles Superior Court.” In his notice of
appeal, however, Sandquist only listed the August 14, 2012 order. Therefore, as a
preliminary matter, we must decide whether the trial court’s August 14, 2012 order is
appealable and, if not, whether Sandquist’s failure to include the court’s October 5, 2012
order in his notice of appeal requires dismissal of his appeal.

                                               6
       An order granting a motion to compel arbitration is not appealable. (Code Civ.
Proc., § 1294, subd. (a); Goldman v. Sunbridge Healthcare, LLC (2013) 220 Cal. App. 4th
1160, 1164, fn. 2; Nelsen v. Legacy Partners Residential, Inc. (2012) 207 Cal. App. 4th
1115, 1121 (Nelsen).) Rather, it is reviewable on appeal from the final judgment entered
after confirmation of the arbitration award. (Nelsen, supra, at pp. 1121-1122; Kinecta
Alternative Financial Solutions, Inc. v. Superior Court (2012) 205 Cal. App. 4th 506, 513.)
In his opening brief Sandquist acknowledges that “orders granting motions to compel
arbitration are not ordinarily appealable” but asserts that “the instant appeal is authorized
under the ‘death knell’ doctrine,” which “allows appeal from any order that is
‘tantamount to a dismissal of the action as to all members of the class other than the
plaintiff.’”
       “The death knell doctrine is applied to orders in class actions that effectively
terminate class claims, such as orders denying class certification or decertifying a class,
while allowing individual claims to persist. [Citations.] The doctrine is animated by the
concern ‘that an individual plaintiff may lack incentive to pursue his individual claims to
judgment, thereby foreclosing any possible appellate review of class issues.’ [Citation.]
To preserve appellate review of class issues, the death knell doctrine permits appeal from
‘an order that . . . amounts to a de facto final judgment for absent plaintiffs, under
circumstances where . . . the persistence of viable but perhaps de minimis individual
plaintiff claims creates a risk no formal final judgment will ever be entered.’ [Citation.]
Under this doctrine, an order compelling a plaintiff to pursue his or her claim in
arbitration and dismissing the action as to all other members of the class has been held to
be immediately appealable. [Citation.]” (Phillips v. Sprint PCS (2012) 209 Cal. App. 4th
758, 766; see In re Baycol Cases I & II (2011) 51 Cal. 4th 751, 758 [“only an order that
entirely terminates class claims is appealable”]; Daar v. Yellow Cab Co. (1967) 67 Cal. 2d
695, 699 [order that “is tantamount to a dismissal of the action as to all members of the
class other than plaintiff” is appealable]; Elijahjuan v. Superior Court (2012) 210
Cal. App. 4th 15, 19 [termination of class claims is “a prerequisite for the death knell
doctrine”].)

                                              7
       Although the August 14, 2012 order compelled Sandquist to arbitrate his
individual claims against the defendants, the trial court’s order did not finally terminate
the class claims. By dismissing the class claims without prejudice the trial court left open
the possibility that the class claims would continue with the substitution of a new class
representative. Such an order was not final and appealable. (See Aleman v. Airtouch
Cellular (2012) 209 Cal. App. 4th 556, 586 [an order denying class certification without
prejudice is not appealable as “[t]he death knell has not yet sounded”].) Because the
“death knell doctrine” applies only to “those orders that effectively terminate class claims
but permit individual claims to continue” (In re Baycol Cases I & II, supra, 51 Cal.4th at
p. 754), this doctrine does not make the August 14 order appealable. Although Sandquist
could have sought immediate review of the August 14 order by filing a petition for writ
of mandate, he did not do so. (See Phillips v. Sprint PCS, supra, 209 Cal.App.4th at
p. 767 [“‘immediate review of an order granting a motion to compel arbitration may be
obtained by a petition for writ of mandate’”]; Kinecta Alternative Financial Solutions,
Inc. v. Superior Court, supra, 205 Cal.App.4th at p. 513 [same].)
       While we may treat a nonappealable order granting a motion to compel arbitration
as a writ, we decline to do so here. “‘[W]rit review of orders compelling arbitration is
proper . . . (1) if the matters ordered arbitrated fall clearly outside the scope of the
arbitration agreement or (2) if the arbitration would appear to be unduly time consuming
or expensive.’ [Citation.]” (Kinecta Alternative Financial Solutions, Inc. v. Superior
Court, supra, 205 Cal.App.4th at p. 513, quoting Zembsch v. Superior Court (2006) 146
Cal. App. 4th 153, 160; accord, Parada v. Superior Court (2009) 176 Cal. App. 4th 1554,
1566.) Sandquist’s individual claims do not “fall clearly outside the scope” of the
arbitration agreements, and nothing in the record indicates that arbitration of Sandquist’s
individual claims would be unduly time consuming or expensive. Therefore, we do not at
this time review the propriety of the trial court’s August 14, 2012 order, including the
trial court’s determination that the arbitration provisions were not unconscionable.
       The question remaining is whether we may and should liberally construe
Sandquist’s notice of appeal to include an appeal from the October 5, 2012 order

                                               8
dismissing the class claims with prejudice. In Walker v. Los Angeles County
Metropolitan Transportation Authority (2005) 35 Cal. 4th 15, after the trial court had
entered a judgment in favor of the defendant, the plaintiff unsuccessfully moved for a
new trial. The plaintiff appealed from the nonappealable order denying his motion for a
new trial but did not appeal from the existing judgment. The Walker court contrasted
cases like Rodriquez v. Barnett (1959) 52 Cal. 2d 154, where the appellant appeals from
both an appealable judgment and a nonappealable order with cases where the appellant
appeals only from a nonappealable order. (Walker, supra, 35 Cal.4th at pp. 19-20.) The
Walker court noted that, in the latter category of cases, dismissal of the appeal from the
nonappealable order would have the effect of completely denying appellate review. The
Supreme Court held that “[b]ecause ‘[t]he law aspires to respect substance over
formalism and nomenclature’ [citation], a reviewing court should construe a notice of
appeal from an order denying a new trial to be an appeal from the underlying judgment
when it is reasonably clear the appellant intended to appeal from the judgment and the
respondent would not be misled or prejudiced.” (Id. at p. 22, fn. omitted.)
       Here, Sandquist filed his notice of appeal the same day that the trial court entered
its order dismissing the class claims with prejudice. Because this order effectively
terminated the class claims, it was appealable under the death knell doctrine. (See In re
Baycol Cases I & II, supra, 51 Cal.4th at p. 754.) We therefore liberally construe
Sandquist’s notice of appeal to encompass the trial court’s October 5, 2012 order.


       B.     The Determination of Whether an Arbitration Agreement Provides
              for Class Arbitration: Trial Court or Arbitrator
       Sandquist contends that the trial court “wrongly conducted a clause construction
analysis of the Acknowledgements and held that they contain an implied class action
waiver.” Sandquist, citing Green Tree Fin. Corp. v. Bazzle (2003) 539 U.S. 444 [123
S. Ct. 2402, 156 L. Ed. 2d 414] (Bazzle) and Garcia v. DIRECTV, Inc. (2004) 115
Cal. App. 4th 297 (Garcia), argues that the arbitrator, not the court, determines whether
the arbitration agreement provides for class arbitration. Defendants argue that the trial

                                             9
court correctly relied on Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp. (2010) 559 U.S.
662 [130 S. Ct. 1758, 176 L. Ed. 2d 605] (Stolt-Nielsen) in ruling that the court decides this
issue. It turns out that this issue is not entirely settled.
          “‘[A]rbitration is a matter of contract and a party cannot be required to submit to
arbitration any dispute which he has not agreed so to submit.’ [Citations.]” (Howsam v.
Dean Witter Reynolds, Inc. (2002) 537 U.S. 79, 83 [123 S. Ct. 588, 154 L. Ed. 2d 491]
(Howsam); see Am. Express v. Italian Colors Rest. (2013) 570 U.S. ___ [133 S. Ct. 2304,
2306, 186 L. Ed. 2d 417] [it is an “overarching principle that arbitration is a matter of
contract”]; Oxford Health Plans LLC v. Sutter (2013) 569 U.S. ___ [133 S. Ct. 2064,
2066, 186 L. Ed. 2d 113] [“[c]lass arbitration is a matter of consent: [a]n arbitrator may
employ class procedures only if the parties have authorized them”].)
          In Howsam, supra, 537 U.S. 79, the United States Supreme Court explained that,
although the Court has “long recognized and enforced a ‘liberal federal policy favoring
arbitration agreements,’ [citation], it has made clear that there is an exception to this
policy: The question whether the parties have submitted a particular dispute to
arbitration, i.e., the ‘question of arbitrability,’ is ‘an issue for judicial determination
[u]nless the parties clearly and unmistakably provide otherwise.’ [Citations.]” (Id. at
p. 83.)
          The Supreme Court noted that “[l]inguistically speaking, one might call any
potentially dispositive gateway question a ‘question of arbitrability,’ for its answer will
determine whether the underlying controversy will proceed to arbitration on the merits.
The Court’s case law, however, makes clear that . . . the phrase ‘question of arbitrability’
has a far more limited scope. [Citation.] The Court has found the phrase applicable in
the kind of narrow circumstance where contracting parties would likely have expected a
court to have decided the gateway matter, where they are not likely to have thought that
they had agreed that an arbitrator would do so, and, consequently, where reference of the
gateway dispute to the court avoids the risk of forcing parties to arbitrate a matter that
they may well not have agreed to arbitrate.



                                                10
       “Thus, a gateway dispute about whether the parties are bound by a given
arbitration clause raises a ‘question of arbitrability’ for a court to decide. [Citations.]
Similarly, a disagreement about whether an arbitration clause in a concededly binding
contract applies to a particular type of controversy is for the court. [Citations.]
       “At the same time the Court has found the phrase ‘question of arbitrability’ not
applicable in other kinds of general circumstance where parties would likely expect that
an arbitrator would decide the gateway matter. Thus ‘“procedural” questions which grow
out of the dispute and bear on its final disposition’ are presumptively not for the judge,
but for an arbitrator, to decide. [Citation.] So, too, the presumption is that the arbitrator
should decide ‘allegations of waiver, delay, or a like defense to arbitrability.’ [Citation.]”
(Howsam, supra, 537 U.S. at pp. 83-84.)
       A majority of the United States Supreme Court has yet to decide whether the
determination of whether the parties agreed to class arbitration is a gateway question for
the court or a question for the arbitrator where, as here, the arbitration agreement is silent
on the issue of class arbitration. (See Oxford Health Plans LLC v. Sutter, supra, 569 U.S.
at p. ___ [133 S.Ct. at p. 2068, fn. 2] [“this Court has not yet decided whether the
availability of class arbitration is a question of arbitrability” and “this case gives us no
opportunity to do so”].) In Bazzle, supra, 539 U.S. 444 a plurality of four justices of the
United States Supreme Court concluded that, where the parties to an arbitration
agreement agree to submit to the arbitrator “‘all disputes, claims, or controversies arising
from or relating to this contract or the relationships which result from this contract,’” the
arbitrator decides whether the arbitration agreement allows or precludes class arbitration.
(Id. at pp. 451-452.) Following Bazzle, the Court of Appeal in Garcia stated that “[t]he
Supreme Court has spoken, and the foundational issue—whether a particular arbitration
agreement prohibits class arbitrations—must (in FAA cases) henceforth be decided by
the arbitrators, not the courts.” (Garcia, supra, 115 Cal.App.4th at p. 298.)
       The Supreme Court in Bazzle, however, did not speak on this issue with five votes.
In Stolt-Nielsen, supra, 559 U.S. 662, the United States Supreme Court noted that Bazzle
“did not yield a majority decision” on the question whether the court or the arbitrator

                                              11
should decide if the arbitration agreement contemplates class arbitration. (Id. at p. 679.)
The Stotl-Nielsen court further observed: “Unfortunately, the opinions in Bazzle appear
to have baffled the parties in this case at the time of the arbitration proceeding. For one
thing, the parties appear to have believed that the judgment in Bazzle requires an
arbitrator, not a court, to decide whether a contract permits class arbitration. . . . In fact,
however, only the plurality decided that question. But we need not revisit that question
here because the parties’ supplemental agreement expressly assigned this issue to the
arbitration panel, and no party argues that this assignment was impermissible.” (Id. at
p. 680; see Truly Nolen of America v. Superior Court (2012) 208 Cal. App. 4th 487, 515,
fn. 4 [“as Stolt-Nielsen noted, Bazzle was a plurality decision on this point and is not
binding authority”]; Nelsen, supra, 207 Cal.App.4th at p. 1129, fn. 6 [same].)
       As the court in Nelsen noted, “some federal courts have decided issues of class
arbitration are generally for the arbitrator to decide, at least when the arbitration
agreement does not provide otherwise. (See, e.g., Guida v. Home Savings of America,
Inc. (E.D.N.Y. 2011) 793 F. Supp. 2d 611, 617-618, and cases collected therein.)”
(Nelsen, supra, 207 Cal.App.4th pp. 1128-1129, fn. omitted.) Because the parties in
Nelsen asked the appellate court to decide the arbitrability issue, the Nelsen court did not
have to resolve the issue of whether the court or the arbitrator should decide it.3
       Courts that have decided the issue have reached conflicting conclusions. Most
courts have concluded that the question of class arbitrability is for the arbitrator. (See,



3       The court in Nelsen observed that “neither party has proposed we leave the
question of class arbitration for the arbitrator. Both parties invite this court to decide the
issue. [The defendant] asks that we find the arbitration agreement does not reflect its
consent to class arbitration, while [the plaintiff] requests we either find the arbitration
agreement unenforceable or interpret it to allow class arbitration. In any event, for the
reasons we will discuss, we believe it is clear the agreement precludes class arbitration
and do not think any reasonable arbitrator applying California law could find otherwise.”
(Nelsen, supra, 207 Cal.App.4th at p. 1129.) The adoption of this “reasonable arbitrator”
test allowed the Nelsen court to avoid the issue. Neither side in this appeal advocates for
a “reasonable arbitrator” test.


                                               12
e.g., Quilloin v. Tenet HealthSystem Philadelphia, Inc. (3d Cir. 2012) 673 F.3d 221, 232;
In re A2P SMS Antitrust Litigation (S.D.N.Y., May 29, 2014, No. 12 CV 2656) ___
F.Supp.2d ___ [2014 WL 2445756, p. 10]; Lee v. JPMorgan Chase & Co. (C.D. Cal.,
Nov. 14, 2013, SACV 13-511) ___ F.Supp.2d ___ [2013 WL 6068601, pp. 2-4]; Guida v.
Home Savings of America, Inc., supra, 793 F.Supp.2d at p. 615.) Some courts have
concluded that class arbitrability is a question for the court. (See, e.g., Reed Elsevier, Inc.
v. Crockett (6th Cir. 2013) 734 F.3d 594, 598-599 (Reed Elsevier); Chassen v. Fidelity
Nat. Financial, Inc. (D.N.J., Jan. 17, 2014, No. 09-291) 2014 WL 202763, p. 6.)
       Although the plurality opinion in Bazzle is not binding, it is persuasive. (See
Thalheimer v. City of San Diego (9th Cir. 2011) 645 F.3d 1109, 1127, fn. 5 [“we follow
the [Supreme Court] plurality opinion as persuasive authority, though ‘not a binding
precedent’”], quoting Texas v. Brown (1983) 460 U.S. 730, 737 [103 S. Ct. 1535, 75
L. Ed. 2d 502].) We agree with the majority of cases that follow the plurality opinion in
Bazzle that the question whether the parties agreed to class arbitration in cases where the
arbitration agreement is silent is determined by the arbitrator. (See, e.g., Lee v.
JPMorgan Chase & Co., supra, ___ F.Supp.2d at p. ___ [2013 WL 6068601, p. 4, fn. 4
[although Bazzle is a plurality opinion and thus is not binding it nevertheless is
instructive].) Such a rule is particularly appropriate in light of the fact that a class action
is a procedural device. (See Deposit Guaranty Nat. Bank v. Roper (1980) 445 U.S. 326,
331 [class action is a “procedural device”]; Duran v. U.S. Bank Nat. Assn. (May 29,
2014, S200923) ___ Cal.4th ___ [2014 WL 2219042, p. 17]; Sky Sports, Inc. Superior
Court (2011) 201 Cal. App. 4th 1363, 1369 [“[a] class action is a procedural device”].) As
noted, a majority of the United States Supreme Court has stated that “‘“procedural”
questions which grow out of the dispute and bear on its final disposition’ are
presumptively not for the judge, but for an arbitrator, to decide.” (Howsam, supra, 537
U.S. at p. 84.)
       Those courts that have reached a contrary result have emphasized the Supreme
Court’s statements about the “‘fundamental’” differences between bilateral and classwide
arbitration. (See, e.g., Reed Elsevier, supra, 734 F.3d at p. 598, citing AT&T Mobility

                                              13
LLC v. Concepcion (2011) 563 U.S. ___ [131 S. Ct. 1740, 1750, 179 L. Ed. 2d 742]
(Concepcion).)4 As those courts that have concluded the arbitrator decides whether the
parties agreed to class arbitration have explained, however, these concerns are more
relevant to the issue of whether the parties agreed to class arbitration rather than to the
issue of whether the court or the arbitrator decides if an agreement contemplates class
arbitration. (See Quilloin v. Tenet HealthSystem Philadelphia, Inc., supra, 673 F.3d at
p. 232 [“the actual determination as to whether class action is prohibited is a question of
interpretation and procedure for the arbitrator”]; In re A2P SMS Antitrust Litigation,
supra, ___ F.Supp.2d at p. ___ [2014 WL 2445756, p. 11] [“under Stolt-Nielsen [the]
differences [between bilateral and class arbitration] are primarily relevant to deciding the
availability of such class arbitration, not the antecedent question of whether that decision
is assigned to the Court or the arbitrator”]; Lee v. JPMorgan Chase & Co., supra, ___
F.Supp.2d at p. ___ [2013 WL 6068601, p. 4] [“[t]he only question, as in Bazzle, is the
interpretive one of whether or not the agreements authorize Plaintiffs to pursue their
claims on a class, collective, or representative basis,” and “[t]hat question concerns the


4       The Reed Elsevier court listed several differences between bilateral and classwide
arbitration: “First, arbitration’s putative benefits—‘lower costs, greater efficiency and
speed,’ et cetera—‘are much less assured’ with respect to classwide arbitration, ‘giving
reason to doubt the parties’ mutual consent’ to that procedure. Stolt-Nielsen[, supra, 559
U.S.] at [p.] 685; see also Concepcion, [supra, 563 U.S. at p. ___] 131 S.Ct. at [p.]
1751 . . . . Second, ‘[c]onfidentiality becomes more difficult’ in classwide arbitrations,
[Concepcion, supra,] at [p.] 1750—thus ‘potentially frustrating the parties’ assumptions
when they agreed to arbitrate.’ Stolt-Nielsen, [supra,] at [p.] 686. Third, ‘the commercial
stakes of class-action arbitration are comparable to those of class-action litigation’ . . .
‘even though the scope of judicial review is much more limited[.]’ Id. at [pp.] 686-
[6]87.” (Reed Elsevier, supra, 734 F.3d at p. 598.) The Reed Elsevier court also noted
that “‘where absent class members have not been required to opt in, it is difficult to see
how an arbitrator’s decision to conduct class proceedings could bind absent class
members who have not authorized the arbitrator to decide on a classwide basis which
arbitration procedures are to be used.’ Oxford Health [Plans LLC v. Sutter], [supra, 569
U.S. at p. ___] 133 S.Ct. at [pp.] 2071-[20]72 . . . . Thus, in sum, ‘[a]rbitration is poorly
suited to the higher stakes of class litigation.’ Concepcion, [supra, 563 U.S. at p. ___]
131 S.Ct. at [p.] 1752.” (Reed Elsevier, supra, at p. 598.)


                                              14
procedural arbitration mechanisms available to Plaintiffs, and does not fall into the
limited scope of this Court’s responsibilities in deciding a motion to compel arbitration”];
Guida v. Home Savings of America, Inc., supra, 793 F.Supp.2d at p. 616, fn. omitted [in
light of Stolt-Nielsen and Bazzle “the ability of a class to arbitrate a dispute where the
parties contest whether the agreement to arbitrate is silent or ambiguous on the issue is a
procedural question that is for the arbitrator to decide”].)
       We therefore hold that the question whether the parties agreed to class arbitration
was for the arbitrator rather than the court to decide, and that the trial court erred by
deciding that issue in this case. We do not reach, and leave for the arbitrator, the merits
of whether the arbitration provisions Sandquist signed permit class arbitration. We also
do not address, and leave for the arbitrator to consider, Sandquist’s argument that the trial
court failed to consider extrinsic evidence demonstrating that the parties impliedly agreed
to arbitrate on a class-wide basis.5




5       In correspondence dated April 22, 2014, counsel for Sandquist notified this court
that “Sandquist is rescinding the arguments outlined in Appellant’s Opening Brief and
Reply brief concerning the viability of Gentry v. Superior Court [(2007)] 42 Cal.4th
443.” In Gentry the California Supreme Court held that class arbitration waivers in
employment arbitration agreements should not be enforced if the trial court, after
considering specific factors, determines “that class arbitration would be a significantly
more effective way of vindicating the rights of affected employees than individual
arbitration.” (Id. at pp. 450, 463.) At the time we received counsel for Sandquist’s
correspondence, the question whether the United States Supreme Court’s decision in
Concepcion, supra, 563 U.S. ___ [131 S. Ct. 1740], impliedly overruled Gentry was
pending before the California Supreme Court in Iskanian v. CLS Transportation of Los
Angeles, LLC, S204032. On June 23, 2014 the Supreme Court issued its decision in
Iskanian and concluded “in light of Concepcion that the FAA preempts the Gentry rule.”
(Iskanian v. CLS Transp. Los Angeles, LLC (June 23, 2014, S204032) ___ Cal.4th ___
[2014 WL 2808963, p. 6].)


                                              15
                                      DISPOSITION


       The order dismissing the class claims is reversed and the matter is remanded to the
trial court with directions to vacate its order dismissing class claims and to enter a new
order submitting the issue of whether the parties agreed to arbitrate class claims to the
arbitrator. Sandquist is to recover his costs on appeal.



                                                  SEGAL, J.*


We concur:



              PERLUSS, P. J.



              WOODS, J.




*       Judge of the Los Angeles Superior Court assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             16